Citation Nr: 1643598	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  08-37 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for memory loss and a speech impairment due to VA prescribed medication. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel

INTRODUCTION

The Veteran served on active duty from July 1982 to June 1986.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified at a hearing before the Board in July 2010.  The transcript of that hearing has been associated with the record.  

The case was originally remanded by the Board in July 2011, July 2012, and April 2013 for additional development.  The Board denied the claim in December 2013.  The Veteran appealed the December 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).  The December 2013 decision was vacated and remanded to the Board by the Court in a November 2014 Order based on an October 2014 Joint Motion for Remand (JMR).  Based on the Court decision, the case was remanded by the Board again in March 2015, September 2015, and February 2016.  The case has been returned to the Board for appellate review.    


FINDING OF FACT

The evidence of record does not show that the Veteran has a disability manifested by memory loss and speech impairment as the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA medical personnel, or that it was due to an event not reasonably foreseeable in furnishing the Veteran's medical treatment. 


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for memory loss and a speech impairment due to VA prescribed medication have not been met.  38 U.S.C.A. §§ 1151, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.358, 3.361, 17.32 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in September 2007.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  Various post-service medical records, to include VA treatment records and Social Security Administration records, and lay statements are associated with the claims file.  Multiple VA examinations have been conducted and opinions obtained.  

As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

The Board also notes that actions requested in the prior remands have been undertaken.  Indeed, per the most recent remand instructions, a VA examination was afforded and opinions were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  
After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Compensation under 38 U.S.C.A. § 1151

In general, when a claimant experiences additional disability as the result of hospital care, medical or surgical treatment, or examination furnished by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151.

The provisions of 38 U.S.C.A. § 1151 provide that when there is no willful misconduct by a Veteran, disability resulting from VA hospital care furnished the Veteran will be compensated in the same manner as if service-connected, if the disability was caused by (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care or (B) an event which is not reasonably foreseeable.  See also 38 C.F.R. §§ 3.358, 3.361.

To establish that carelessness, negligence, lack of proper skills, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a Veteran's additional disability, it must be shown that the medical treatment caused the additional disability, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or that VA furnished the medical treatment without the Veteran's informed consent.  Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d).

The Veteran contends that benefits are warranted under the provisions of 38 U.S.C.A. § 1151, for additional disability manifested by memory loss and speech impairment which resulted from the prescription of Gabapentin by the VA.  The Veteran also asserted that the impairment is secondary to transient ischemic attacks (TIAs) related to the medication.  
An April 2003 treatment record showed a hospital discharge with stammering speech of unknown etiology, resolved with just supportive care.  

The Veteran attended a VA psychiatric consult in September 2007.  The examiner noted that the Veteran reported memory loss from most of his first twenty five years of life and difficulty with working memory, first noticed in 2003.  He attributed this deficit as well as his stammering speech to an allergic reaction after receiving a single dose of Gabapentin.  He reported an initial reaction was accompanied by bilateral lower extremity paralysis that cleared after receiving Benadryl.  The Veteran reported a history of neuroimaging that showed suspected old strokes; however, further investigation on previous admission identified a developmental venous anomaly in the area previously suspected for possible old infarct.  MRI of the brain showed a developmental venous anomaly draining into a vein located within the left lateral ventricle.  Examination showed a mild stutter, but normal tone and volume.  He also was cognitively alert and oriented in all spheres with good five minute recall.

In another September 2007 VA treatment record, the examiner noted that the Veteran's speech sounded normal and fluent.  The Veteran reported chronic memory loss.  He diagnosed a possible TIA, syncope with very unlikely seizure, and chronic headaches.  

The Veteran was afforded a VA examination in November 2007.  The claims file was reviewed, as well as all of the Veteran's medical records.  The examiner noted that he has been seen for complaints of memory loss and that it appeared he has a very mild cognitive deficit with testing.  The Veteran claimed that it was caused by the Gabapentin.  The Veteran completed a college degree since he last took Gabapentin in 2003.  The examiner noted that Gabapentin would be a very unlikely cause of any memory loss or speech impairment.  It might be possible if he was still taking it, as side effects of that medication can occur while taking it, but three or four years later, any effect has worn off and there is no evidence that a sustained effect on memory or speech is associated with the medication.  Therefore, the examiner believed it would be an unlikely possibility in this case.

The Veteran was afforded a VA examination in September 2011.  The examiner diagnosed thrombosis TIA in 2007.  The Veteran indicated that he had problems remembering comments in conversation and was forgetful about doing his tasks.  Also, he could not remember much of what he learned in college.  The condition started shortly after his 2003 hospitalization and became progressively worse.  When he was doing a course having to do with norms and rituals, he realized that he could not remember certain aspects of his life.  The Veteran did go to college from 2003 to 2007 to get his degree and had a B or C average.  By 2007 when he passed out and came to, he noted that he had problems with short term and long term memory.  The Veteran mentioned that he had a spot on a CT head scan at the VA, but on repeat determination it was not found.  The Veteran indicated that he was given a bottle of Dobutamine at the same time that he was given his Gabapentin; however, no record of such medication exists.  

In September 2013, VA obtained an additional opinion.  The examiner reviewed the claims file and treatment records.  He found no evidence that VA prescribed Gabapentin and Dobutamine in error or that VA furnished medication other than as prescribed, which resulted initially in paralysis and later in memory loss and speech impairment.  It is less likely as not (less than 50 percent probability) that the memory loss and cognitive impairment was due to carelessness, accident, negligence, lack of proper skill, error in judgment, or similar instances of fault by VA nor was there any indication that his change in cognition was reasonably foreseeable or caused by his receiving VA medical treatment and medication.  The examiner noted that the pattern of neuropsychological testing revealed reduced processing speed, attention, and concentration in the context of intact cognitive functioning across other cognitive domains with valid effort.  Information processing speed across tasks was significantly reduced and the Veteran experienced difficulty with both simple and complex attention and working memory tasks.  While attention difficulties limited initial acquisition of information and he demonstrated mild retrieval difficulties, he displayed intact memory consolidation.  Other assessed domains revealed intact language, visual, cognitive, and executive functioning abilities. The Veteran participated in 3 prior neuropsychological screening evaluations in 2007, 2008, and 2009 with results similarly demonstrating reduced attention and processing speed in the context of preserved abilities in other domains.  Comparing results from this evaluation to previous testing did not reveal a decline in performance.  Further, the Veteran's presentation and overall test performance does not meet the criteria for a diagnosis of dementia or other cognitive diagnosis at this time.  Additionally, his complaints are consistent with observed suboptimal consistency of attention and concentration and within expectation in light of severe chronic pain and sleep difficulties.  

The September 2013 examiner recommended that optimized management of chronic pain remain the focus of his care.  Additionally, the impact that stress pain and emotional factors can have on cognition was discussed including functional difficulties versus neurological difficulties.  The Veteran denied significant difficulties with mood.  He experienced a dystonic reaction to Gabapentin which was not uncommon per mainstream neurological medical literature.  The examiner noted, however, that there was no documentation of any long-term cognitive problems associated with that transient reaction.  That his subjective complaints relating to Gabapentin having caused decreased cognition is not supported by his previous psychology evaluation, nor is it supported by review of side effects reported on MICROMEDEX 2.0, or in mainstream medical neurology literature.  His reported cognitive symptoms were mainly subjective, unpredictable and not established by neuropsych testing.  His cognitive decline was more likely than not associated with or caused by his multiple medical problems to include lacunar stroke, hypothyroidism, and his multiple comorbid conditions. 

In April 2015, VA obtained an independent medical opinion.  The examiner stated that his comprehensive medical review of the clinical files, the virtual files, his VA treatment records, lay statements, and current medical literature, stand as the foundation for his independent medical opinion.  He noted that VA clinical records and medication listings were silent regarding any written prescriptions for Dobutamine.  Therefore, he found that it would be mere speculation to assume that the VA prescription of Dobutamine was in error, or that the VA functioned other than as prescribed.  Specifically, he stated that it is less likely than not that memory loss and cognitive impairments were due to carelessness, accident, negligence, lack of proper skill, error in judgment, or similar instances of fault by VA, or were due to an event not reasonably foreseeable in relation to receiving VA medical treatment.   

The April 2015 examiner noted that on April 3, 2003, the Veteran was prescribed Lansoprazole for a gastric condition. The prescription was cancelled on April 4, 2003. Other medications prescribed at that time included Simvastin 40 mg.  Collectively, the medical literature and PDR indicated that these medications were prescribed correctly and without significant medically-based, clinical evidence related to ischemia in the basal ganglia and/or lacunar infarct complications.  Therefore, the examiner determined that it is less likely than not that the "other" VA prescription medications were in error, or that the VA functioned other than as prescribed, which resulted initially in paralysis and later in memory loss and speech impairment.  Specifically, it is less likely than not that memory loss and cognitive impairments were (1) due to carelessness, accident, negligence, lack of proper skill, error in judgment, or similar instances of fault by VA, or (2) were events not reasonably foreseeable in relation to receiving VA medical treatment.

The April 2015 examiner went on to note that on April 3, 2003, the Veteran was prescribed Gabapentin for his chest pain and left elbow pain.  On April 4, 2003, the physician cancelled the request.  The clinical records indicated that the Veteran underwent a dystonic reaction to include headache, slurred speech, gait imbalance, and weakness.  Admission to the hospital was immediate on presentation.  The examiner noted, however, that at the time of admission no memory problems were noted and the sinus CAT scan impression was without any presence of organic features contributing to his clinical presentation.  Therefore, he found it to be less likely than not that the Veteran's dystonic reaction presented clinical signs and symptoms of memory loss.  Furthermore, the September 2011 VA examination indicated that the Veteran's speech was normal and fluent.  As a result, it is as least as likely as not that the Veteran's speech pattern recovered and rebound to normal.  
For these reasons, the examiner agreed with the VA neurologist who opined that the Veteran experienced a dystonic reaction to Gabapentin that is unfortunately not uncommon per mainstream neurological literature.  The literature, however, did not document any long-term cognitive problems associated with that transient reaction.  The Veteran's subjective complaints stating that Gabapentin caused decreased cognition are not supported by his previous psychology evaluation, nor are they supported by review of side effects reported on Micromedex 2.0 or in mainstream medical neurology literature.  His reported cognitive symptoms are mainly subjective, unpredictable and not established by neuropsych testing.  His cognitive decline is more likely than not associated with or caused by his multiple medical problems including lacunar stroke, hypothyroidism, and his multiple comorbid conditions.  

Therefore, the April 2015 examiner found it to be at least as likely as not that the Veteran's claimed cognitive speech impairments were acute, self-limited, and transient, because the medically-based, clinical evidence supports normal speech patterns over time.  The examiner also noted that one year later, the Veteran's brain CAT scan and MRI were positive for single focus of decreased attenuation in the left periventricular deep basal ganglia consistent with lacuna infarct.  Similarly, the September 2010 non-contrast brain MRI observed tiny focal area of increased T2 signal within the left caudate body that was suggestive of a chronic lacunar infarct.  The impression was chronic lacunar infarct, left caudate.  Similarly, the November 2013 MRI brain scan was consistent with lacunar infarct.  Therefore, it is at least as likely as not that the Veteran's claimed memory loss and speech impairment was related to, caused by, and aggravated by a loss of blood to the deep architecture of brain material secondary to an ischemic brain event.  Furthermore, current medical literature provided substantial medically-based, clinical evidence that the pathophysiology of a lacunar infarct is associated with approximately 24% of all ischemic strokes.  The occlusion of a deep artery in the caudate often results in impairment in voluntary movement, learning, memory, sleep, and social behavior.  The examiner cited a current medical study to support his finding.  Therefore, the examiner found it to be at least as likely as not that the Veteran's loss of memory and speech impairments were related to, caused by, or aggravated by his brain infarct.  Thus, it is at least as likely as not that the memory loss or cognitive impairment was reasonably foreseeable in circumstances of a lacunar infarct or ischemic brain infarct.  The examiner again found that it was less likely than not that the Veteran's claimed memory and cognitive impairments were related to, caused by, or aggravated by the use of Gabapentin because of the extreme rarity of ischemic complications with the use of Gabapentin.  Therefore, he found it was less likely than not that the VA prescription of Gabapentin was in error, or that the VA functioned other than as prescribed, which resulted initially in paralysis and later in memory loss and speech impairment. Specifically, he found it was less likely than not that memory loss and cognitive impairments were (1) due to carelessness, accident, negligence, lack of proper skill, error in judgment, or similar instances of fault by VA, or (2) were due to an event not reasonably foreseeable in relation to receiving VA medical treatment.  

For similar reasons, the April 2015 examiner noted that it was clear from his review of all the medically-based, clinical evidence that the Veteran's dystonic reaction to Gabapentin was as least as likely as not acute, transient and self-limited.  Although FDA studies and the Neurontin Side Effects Center indicated that common side effects can include "dizziness, drowsiness, unsteadiness, memory loss, lack of coordination, difficulty speaking, viral infections, tremors, double vision, fever, unusual eye movements, and jerky movements.  Other side effects of Neurontin can be mood or behavior changes, depression, or anxiety," the Veteran's 2003 hospital admission (post dose of Gabapentin) examination observed normal memory function and acute, transient, and self-limited slurred speech that resolved over time.  Therefore, it was less likely than not that an 1151 warrants consideration because there was no medically-based, clinical evidence to support that the memory loss and cognitive impairment was due to carelessness, accident, negligence, lack of proper skill, error in judgement, or similar instances of fault by VA, or was an event not reasonably foreseeable in relation to receiving VA medical treatment.  Specifically, the VA staff acted as reasonable healthcare providers with prompt diagnosis, treatment (cessation of medication), and admission of the Veteran to the hospital.  It was less likely than not that memory loss and cognitive impairments were (1) due to carelessness, accident negligence, lack of proper skill, error in judgment, or similar instances of fault by VA, or (2) were due to an event not reasonably foreseeable in relation to receiving VA medical treatment.  Thus, it was less likely than not that the Veteran's memory loss and speech impairment were due to VA prescribed medication based on all of the evidence of record.

In September 2015, the examiner provided an addendum opinion.  He noted that the Veteran had a history of TIA, lacunar infarct on MRI brain.  He was given Gabapentin and Dobutamine.  The examiner found no medical evidence to support the contention that the Gabapentin, Dobutamine, or any other medication prescribed by the VA resulted in memory loss and cognitive impairment.  The Veteran had a very strong family history of strokes as documented within his medical records.  He had a complete neuropsychological screening in January 2009 that showed, overall, the Veteran's functional problems and somatic complaints were likely the result of underlying problems coping with environmental stressors and unresolved depressive symptomatology.  The examiner noted that it is not uncommon for individuals to express psychological distress in the form of physical and cognitive complaints that after appropriate investigation cannot be fully explained by known general medical conditions or the direct effects of a substance.  Typically, significant emotional disturbance can reduce the amount of cognitive resources available to an individual, thus impacting their ability to mentally manipulate and remember novel information.  This can be experienced as a problem with "memory" and can certainly impact one's ability to function at expected levels.  Typically, treatment and resolution of comorbid psychiatric problems and results in noticeable improvement of cognitive abilities.  The examiner diagnosed Conversion Disorder (motor, cognitive and sensory symptoms) and Dysthymic Disorder.  The examiner found that it was much more likely that any such memory or cognitive problems were directly attributable to his unfortunate TIA and lacunar infarct.  It was less likely as not (less than 50 percent probability) that the memory loss and cognitive impairment were due to carelessness, accident, negligence, lack of proper skill, error in judgment, or similar instances of fault by the Tampa VA, nor was there in any indication that his change in cognition was reasonably foreseeable or caused by his receiving VA medical treatment/medication.

The Veteran was afforded a VA examination in March 2016.  The Veteran reported loss of most memory from his first twenty five years of life and difficulty with working memory.  He first realized this problem in 2003 while writing a paper about his family for school.  He attributed the deficit, as well as his stammering speech, to an allergic reaction after receiving a single dose of Gabapentin at VA that year.  He reported his initial reaction was accompanied by bilateral lower extremity paralysis, which cleared after receiving Benadryl.  The Veteran reported a history of neuroimaging that showed suspected "old strokes."  Further investigation on previous admission identified a developmental venous anomaly in the area previously suspected for possible old infarct.  Neuropsychological testing was recommended and completed in October of that same year.  In that report, the Veteran noted that he had two separate slip and falls in 1999 resulting in a broken ankle and tibia.  Both required surgical repair.  In 2003, he reportedly had an allergic reaction to Gabapentin with transient leg paralysis, which responded to Benadryl.  He also reported slurred speech after this incident that did improve over time.

The March 2016 examiner found that the Veteran did not meet the criteria for any mental health diagnosis.  Prior diagnoses are not related to Gabapentin or any other prescribed medication.  Review of the records revealed that the Veteran's current functional problems and somatic complaints are likely the result of underlying problems coping with environmental stressors and unresolved depressive symptomatology.  In regards to the allergic reaction, neurology records in 2013 show that the Veteran experienced a dystonic reaction to Gabapentin, which is not uncommon, per mainstream neurological medical literature; the examiner did not find, however,  documentation of any long-term cognitive problems associated with that transient reaction.  The Veteran's subjective complaints that Gabapentin caused decreased cognition are not supported by his previous psychology evaluation nor are they supported by review of side effects reported on MICROMEDEX 2.0 or in mainstream medical neurology literature.  His reported cognitive symptoms are mainly subjective, unpredictable and not established by neuropsych testing.  The examiner specifically found no current disability manifested by memory loss, a speech disorder or cognitive deficiencies.  Regarding his TIAs, the March 2016 examiner cited the above findings and found that the Veteran's TIAs were not related to his VA treatment.
 
The Veteran's statements alone are not sufficient to prove that he experienced memory loss or speech impairment as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA medical personnel or due to an event not reasonably foreseeable in furnishing the Veteran's medical treatment.  The Veteran has not demonstrated that he has expertise in medical matters.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of a disability manifested with speech impairment and memory loss are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of any impairment is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced after his treatment with Gabapentin are in any way related to his current complaints is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his complaints of memory loss and speech impairment is not competent medical evidence.  The Board finds the opinions of the VA examiners to be significantly more probative than the Veteran's lay assertions.

In sum, the Veteran's complaints of memory loss and speech impairment are subjective in nature.  The Veteran's speech impairments improved after the cessation of Gabapentin as a treatment.  The VA examiners have found no evidence linking the Veteran's treatment with his current complaints or with his history of possible TIAs, but rather have related the Veteran's subjective speech impairment and memory loss to problems coping with environmental stressors and unresolved depressive symptomatology, to his TIA and lacunar infarct, or to his multiple medical problems including lacunar stroke, hypothyroidism, and his multiple comorbid conditions.  No examiner has found that the Veteran's symptoms are due to carelessness, accident negligence, lack of proper skill, error in judgment, or similar instances of fault by VA, or are due to an event not reasonably foreseeable in relation to receiving VA medical treatment.  The examiners also noted that the Veteran's symptoms that appeared in 2003 related to his use of Gabapentin resolved with treatment and showed no lasting effects.  Additionally, the examiners did not relate his TIA to any VA treatment.  

Therefore, the preponderance of the evidence does not show that the Veteran's subjective memory loss and speech impairment were the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA medical personnel, or were due to an event not reasonably foreseeable in furnishing the Veteran's medical treatment.  Accordingly, compensation benefits under the provisions of 38 U.S.C.A. § 1151 for memory loss and speech impairment are not warranted.

In reaching this decision, the Board considered the doctrine of reasonable doubt. However, as there is no medical evidence of record that the Veteran experiences memory loss and speech impairment as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA medical personnel, or due to an event not reasonably foreseeable in furnishing the Veteran's medical treatment, the doctrine is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for memory loss and a speech impairment due to VA prescribed medication is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


